Case 20-20425-GLT         Doc 116    Filed 03/25/20 Entered 03/25/20 16:20:30           Desc Main
                                    Document      Page 1 of 3


                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 In re:                                           Bankruptcy No. 20-20425-GLT

 VIDEOMINING CORPORATION,                         Chapter 11

          Debtor,                                 Doc. No.


 DIRECT CAPITAL, a division of CIT BANK,
 N.A.

          Movant.


 VIDEOMINING CORPORATION,
 NORMA HILDENBRAND, Chapter 11
 Trustee,

          Respondents.


  DIRECT CAPITAL, A DIVISION OF CIT BANK, N.A.’S MOTION FOR ADEQUATE
                              PROTECTION

          AND NOW, comes Direct Capital, a division of CIT Bank, N.A., (the “Movant”) by and

 through its undersigned counsel, Bernstein-Burkley, P.C., and in support of its Motion for

 Adequate Protection, represents as follows:

 The Parties


          1.    Respondent, VideoMining Corporation (the “Debtor”), is a corporation with a

 place of business located at 430 South Allen Street, State College, PA 16801.



 Jurisdiction and Venue

          2.    This matter is a core proceeding and this Court has jurisdiction pursuant to 28

 U.S.C. § 1334. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. Movant seeks relief
Case 20-20425-GLT        Doc 116     Filed 03/25/20 Entered 03/25/20 16:20:30            Desc Main
                                    Document      Page 2 of 3


 pursuant to 11 U.S.C. § 361(1).

 Factual Background

        3.      On or about February 4, 2020, Debtor filed a voluntary petition for relief pursuant

 to chapter 11 of Title 11 of the United States Code, 11 USC §§ 101 et seq (as amended, the

 “Bankruptcy Code”).

        7.      On June 22, 2017, Debtor purchased various pieces of mining equipment,

 (hereinafter collectively, the “Equipment”), pursuant to a Master EFA Agreement as well as

 corresponding UCC Financing Statements are attached hereto as Exhibit A.

        8.      Debtor is currently delinquent on its accounts in the amount of $11,429.02, not

 including attorney’s fees and costs. The payment histories are attached hereto as Exhibit B.

        9.      The total gross balance due on the Contracts is $126,687.29.

        10.     As adequate protection, Movant seeks full monthly payments on all accounts

 listed below until confirmation of Debtor’s Chapter 11 Plan for a total monthly adequate

 protection payment of $11,429.02. See Exhibit A.

        11.     Additionally, the Movant is without insurance information for each piece of

 Equipment and as part of the adequate protection, respectfully requests that the Debtor be

 required to provide proof of insurance.
Case 20-20425-GLT        Doc 116     Filed 03/25/20 Entered 03/25/20 16:20:30           Desc Main
                                    Document      Page 3 of 3


        WHEREFORE, Movant, Direct Capital, a division of CIT Bank, N.A., respectfully

 requests that this Honorable Court enter an Order, pursuant to 11 U.S.C. § 361 granting Movant

 adequate protection with respect to the Equipment.



                                                      Respectfully submitted,

                                                      BERNSTEIN-BURKLEY, P.C.

                                                      By: /s/ Keri P. Ebeck
                                                      Keri P. Ebeck
                                                      PA I.D. # 91298
                                                      kebeck@bernsteinlaw.com
                                                      707 Grant Street, Suite 2200
                                                      Pittsburgh, PA 15219
                                                      412-456-8112
                                                      Fax: (412) 456-8120

                                                      Counsel for Direct Capital, a Division of
                                                      CIT Bank, N.A.


 Dated: March 25, 2020
